DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
Applicant presented a new title in the amendment to the specification filed on 05/20/2021. The new title has been accepted. 

Response to Amendments and Arguments
Regarding the rejection to independent claims under 35 U.S.C. §102(a)(1), applicant amended all independent claims by adding a few new limitations. Applicant argued (Remarks, page 7) that the cited Ivanov (US PG Pub. 2014/0278393) does not provide a detailed descriptions of what the term “noise type” refers to. The noise type appears to mean different magnitudes of the SNR. Applicant stated that the cited Ivanov does not teach these features defined by newly added limitations. 

Applicant’s arguments with respect to claims 1, 4 and 7 have been considered but are moot because the arguments do not apply to a new ground rejection being used 

The examiner has performed an update search and discovered a reference to Kim et al. (US PG Pub. 2014/0337021). Kim discloses determining noise characteristics and suppressing an identified noise type (Kim, Fig. 1, [0006], [0053], [0068-0070], a stationary noise, non-stationary noise or music noise). 

In the following rejection, the examiner combines Kim reference with the previously cited Ivanov reference to reject the amended independent claims under 35 U.S.C. §103.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Applicant amended all independent claims 1, 4 and 7 by adding “corresponding to the extracted feature”.  

An antecedent limitation (line 4) only mentions “extracting features of noise” (note, a term “features” is plural). It is unclear which feature is claimed “the extracted feature” (Note, a singular form).  Dependent claims fail to remedy the deficiency of their corresponding parent claims.

	Claim Rejections - 35 USC § 103
Claims 1, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov et al. (US PG Pub. 2014/0278393, hereinafter referred to as Ivanov)  in view of  Kim et al. (US PG Pub. 2014/0337021, hereinafter referred to as Kim).

Ivanov discloses a speech recognition system with noise suppression functions. The system classifies different noise types and selects a noise suppression algorithm based on a selected noise type (Ivanov, Abstract, [0019], Fig. 2, #223 and #225). 

Kim, Abstract, Fig. 1, [0035-0036], detecting music noise; [0070], noise suppression algorithm is tailored based on type of noises).

 Regarding claims 1, 4, and 7, Ivanov discloses an apparatus, a computer readable medium and a method (Fig. 1, [0003], a microprocessor implemented smart phone has a built-in voice control functions with noise suppression algorithms), comprising: 

	extracting features of noise included in speech data to be recognized ([0015-0016], [0028], [0033],  Fig. 1, #140, #160, estimating speech energy, noise level and noise conditions in a received speech signal for speech recognition); 
performing, for the speech data, a suppression process for each of the extracted features of noise among suppression processes for respective features of noise ([0014], [0018-0019], [0028], Fig. 1, #223, #225, selecting a noise suppression algorithm based on a determined noise type); and 
performing speech recognition for the speech data after the performed suppression process ([0030], [0049], Fig. 1, #101, #103; Fig. 2, #221, performing voice recognition after suppressing noises from the received speech signal).

Ivanov discloses a speech recognition system with noise suppression functions. The system classifies different noise types and selects a noise suppression algorithm based on a selected noise type. Ivanov does not explicitly discloses the newly added wherein the features determine categories of the noise and the categories include at least one of background music (BGM), environment sound and sound effect”.

Kim discloses enhancing speech signals by suppressing noise based on a detected noise type such as music noises (Kim, Abstract, Fig. 1, [0035-0036], detecting music noise; [0070], noise suppression algorithm is tailored based on type of noises; Note, a cited reference only needs to teach one alternative of “at least one of”). 

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Ivanov’s teaching with Kim’s teaching to identify music noise and selecting noise suppression method based on detected noise types. One having ordinary skill in the art would have been motivated to make such a modification to improve speech quality (Kim, [0005]). 
	
	Claim Rejections - 35 USC § 103
Claims 2, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov in view of Kim and further in view of Erdogan et al. (US PG Pub. 2016/0111107). 

Regarding claims 2, 5 and 8, Ivanov in view of Kim discloses selecting a noise suppression algorithm among multiple noise suppression algorithms based on a determined noise type (Ivanov, [0018-0019]). Ivanov does not explicitly disclose using a learning model to suppress noise. 

Erdogan, Fig. 4, #460, [0010], [0028]). The neural network is trained / learned to produce enhanced speech signal (clean speech signal) (Erdogan, [0030], #Fig. 2, #110, #130, note masking noise is a method of noise suppression).

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Ivanov in view of Kim’s teaching with Erdogan’s teaching to train (or learn) a neural network algorithm to suppress a determined noise type. One having ordinary skill in the art would have been motivated to make such a modification to improve performance of a speech recognition system (Erdogan, [0045]). 

Claims 3, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov in view of Kim and further in view of Strope et al. (US PG Pub. 2010/0004930). 

Regarding claims 3, 6 and 9, Ivanov in view of Kim discloses using voice recognition after suppressing noise (Ivanov, Fig. 1, #101, [0030]). Ivanov does not discloses selecting a speech recognition from a plurality of speech recognition engines. 

Strope discloses sending a speech to multiple speech recognition engines and selecting one speech recognition result based on response time and confidence score (i.e., recognition rate) (Strope, Fig. 4, [0082-0088], Fig. 5, [0096-0101], Note in light of the instant application,  Fig. 2, speech signal are sent to Engine A, B, C; this is similar to Strope Fig. 4 which sending speech to Engine A, B, C and D). 

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Ivanov in view of Kim’s teaching with Strope’s teaching to select a speech recognition engine based on confidence scores (Strope, Fig. 4, shows if confidence is too low, no recognition results returned and “recognition rate is zero”) and noise conditions (Strope, [0005-0006], [0042]). One having ordinary skill in the art would have been motivated to make such a modification to improve recognition performance (Strope, [0009]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659